Citation Nr: 1757118	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  16-45 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for compensation for the residuals of dental injury to teeth number 8 and 9.  

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1957 to January 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  Specifically, the AOJ should refer the claim for dental treatment to the appropriate VA Medical Center. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

Unfortunately a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C. § 5107, 5103A (2012); 38 C.F.R. § 3.159 (c) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the AOJ's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b) (1) (2017); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran filed his claim for entitlement to service connection for compensation for the residuals of dental injury to teeth number 8 and 9 on a VA 21-526 EZ Fully Developed Claim (FDC) form in July 2014.  On that form, he indicated that he did not want his claim considered for rapid processing under the FDC program because he planned to submit further evidence in support of his claim.  In October 2014, the RO sent the Veteran a letter acknowledging receipt of the claim and alerting the Veteran that his claim would not be processed through the FDC program as he had stated he had more evidence for submission.  The letter stated that the Veteran's claim would be assessed under the standard claim procedures.  The next notice sent to the Veteran was in May 2015, notifying him that a VA Examination would be scheduled.  

As the RO indicated that the Veteran's claim would be processed under standard claim procedures, the Board finds that the Veteran must be sent notice notifying the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence in compliance with the aforementioned notice requirements. 

Accordingly, the case is REMANDED for the following action:

1. The RO must send notice to the Veteran that apprises him of the evidence and information necessary to establish service connection for the claimed disability.  

2. Provide the Veteran an appropriate time to respond.  After obtaining any releases that may be required, attempt to obtain any evidence that he has identified.  Associate any new evidence with the claims file. 

3. The RO should also undertake any other development it deems warranted.

4. Then, the RO should re-adjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






